629 F.2d 1181
UNITED STATES of America, Plaintiff-Appellee,v.Jack PAYNER, Defendant-Appellant.
No. 78-5278.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 5, 1978.Decided Sept. 25, 1980.

Appeal from the United States District Court for the Northern District of Ohio; John M. Manos, Judge.
James R. Williams, U. S. Atty., Cleveland, Ohio, M. Carr Ferguson, Gilbert E. Andrews, Robert E. Lindsay, James A. Bruton, Tax Div., Dept. of Justice, Washington, D. C., for the U. S.
Bennet Kleinman, Cleveland, Ohio, for defendant-appellant.
Before KEITH, Circuit Judge, and PHILLIPS and PECK, Senior Circuit judges.
PER CURIAM.


1
In United States v. Payner, --- U.S. ---, 100 S. Ct. 2439, 65 L. Ed. 2d 468 (1980), the Supreme Court reversed the decision of this court reported at 590 F.2d 206 (6th Cir. 1979), in which we affirmed the order of the District Court granting the motion of Jack Payner to suppress certain evidence.  The Supreme Court held that the District Court erred in granting this motion to suppress the evidence in question.  By order filed June 23, 1980, the Supreme Court remanded the case to this court for further proceedings in conformity with its opinion.


2
A previous appeal by the Government from the order of the district court granting the motion to suppress was dismissed by this court for want of jurisdiction.  United States v. Payner, 572 F.2d 144 (6th Cir. 1978).  The memorandum opinion of the district court granting the motion to suppress is reported at 434 F. Supp. 113 (N.D.Ohio 1977).


3
After the dismissal by this court of the previous appeal for lack of jurisdiction, the district court ordered that its previous suppression order be vacated and entered a verdict of guilty.  The district court then reinstated its suppression order and set aside the verdict of guilty.


4
It is ORDERED that the case be and hereby is remanded to the district court for further proceedings in conformity with the opinion of the Supreme Court.